Exhibit 10.2 Execution Version AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT dated as of December 23, 2016 (this “ Amendment ”), is among DIVERSIFIED RESTAURANT HOLDINGS, INC., a Nevada corporation (“ Holdings ” and a “ Guarantor ”), each of the undersigned Subsidiaries of Holdings identified as a “Borrower” on the signature pages hereto (each, a “ Borrower ” and, collectively, the “ Borrowers ”), each of the undersigned Subsidiaries of Holdings identified as a “Guarantor” on the signature pages hereto (each, a “ Guarantor ” and together with Holdings, collectively, the “ Guarantors ”), CITIZENS BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent (in such capacity, the “ Administrative Agent ”), and each of the Lenders (as defined below) party hereto. RECITALS: A.Holdings, the Borrowers, the lenders from time to time party thereto (collectively, the “ Lenders ”) and the Administrative Agent have entered into a Second Amended and Restated Credit Agreement dated as of June 29, 2015 (as amended by Amendment No. 1 to Credit Agreement dated as of July 27, 2015, Amendment No. 2 to Credit Agreement dated as of August 24, 2015, Amendment No. 3 to Credit Agreement dated as of December 22, 2015, Limited Consent dated as of October 19, 2016, and as may be further amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”). Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in the Credit Agreement. B.Holdings and the Borrowers have requested that the Administrative Agent and the Lenders (i) consent to the spin-off of the Bagger Dave’s Entities (as defined below), (ii) consent to the release of the Bagger Dave’s Entities that are Loan Parties from their obligations under the Loan Documents, (iii) consent to (A) the permanent reduction of the Development Commitment as set forth on revised Schedule 1.1(c) attached hereto in Annex B and (B) the conversion of all outstanding Development Loans into DF Term Loans in the amounts set forth on revised Schedule 1.1(c) attached hereto in Annex B , (iv) consent to certain Investments in certain Subsidiaries that have not yet become Subsidiary Guarantors and (v) amend certain other provisions of the Credit Agreement as set forth in the Credit Agreement attached hereto as Annex A . C.Subject to the terms and conditions set forth below, the Administrative Agent and the Lenders party hereto have agreed (i) to grant such consents and (ii) to so amend the Credit Agreement. In furtherance of the foregoing, the parties agree as follows: Section 1. LIMITED CONSENT. Notwithstanding any provision of the Credit Agreement or any other Loan Document to the contrary, but subject to the terms and conditions set forth herein and in reliance upon the representations and warranties set forth herein, each of the Lenders hereby (a) consents to the spin-off of each of the entities identified on Annex C attached hereto (the “ Bagger Dave’s Entities ”) to the shareholders of Holdings (the “ Bagger Dave’s Spin-Off ”) pursuant to the Form 10 attached hereto as Annex D (as in effect on the Amendment No. 4 Effective Date (as defined below), the “
